United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3943
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas
Jeannie Lynn Williams,                   *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted:   October 7, 1998

                                Filed: October 20, 1998
                                    ___________

Before McMILLIAN, HEANEY, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Jeannie Lynn Williams appeals from the final judgment entered in the District
Court1 for the Eastern District of Arkansas upon her guilty plea to bank fraud, in
violation of 18 U.S.C. § 1344. The district court sentenced Williams to 6 months
imprisonment, 3 years of supervised release, restitution of $2,147, and a special
assessment of $100. For reversal, in a brief filed pursuant to Anders v. California, 386
U.S. 738 (1967), Williams’s counsel challenges the inclusion of uncounseled,

      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
misdemeanor convictions in the calculation of Williams’s criminal history score. For
the reasons discussed below, we affirm the judgment of the district court.

       At sentencing, Williams did not dispute that, according to the presentence report
(PSR), she had seven prior misdemeanor theft-of-property convictions for writing “hot
checks” on closed accounts, four of the seven convictions were uncounseled, and she
received no term of imprisonment for any of her uncounseled convictions. In
accordance with the PSR, the district court concluded, as relevant, Williams had a
Category III criminal history, see U.S.S.G. § 4A1.1(c), and a total offense level of 5,
yielding a Guidelines imprisonment range of 1-7 months.

        In Nichols v. United States, 511 U.S. 738 (1994), the Supreme Court reaffirmed
its holding in Scott v. Illinois, 440 U.S. 367, 372-74 (1979), that where no sentence of
imprisonment was imposed, a defendant charged with a misdemeanor had no
constitutional right to counsel. The Nichols court held “that an uncounseled
misdemeanor conviction, valid under Scott because no prison term was imposed, is also
valid when used to enhance punishment at a subsequent conviction.” 511 U.S. at 748-
49. We therefore agree with the district court that Williams&s uncounseled
misdemeanor convictions, none of which resulted in sentences of imprisonment, could
be used in calculating her criminal history.

      Having reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75, 80
(1988), and having found no nonfrivolous issues, we affirm the judgment of the district
court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -2-